NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BO LIU,                                         No. 18-55813

                Plaintiff-Appellant,            D.C. No. 8:17-cv-00343-PSG-SHK

 v.
                                                MEMORANDUM*
CENTRAL INTELLIGENCE AGENCY,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                   Philip S. Gutierrez, District Judge, Presiding

                          Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      Bo Liu appeals pro se from the district court’s judgment dismissing his

action alleging constitutional claims. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo the district court’s determination regarding subject

matter jurisdiction. Gingery v. City of Glendale, 831 F.3d 1222, 1226 (9th Cir.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2016). We affirm.

      The district court properly dismissed Liu’s action for lack of subject matter

jurisdiction because the complaint is obviously frivolous. See Franklin v. Murphy,

745 F.2d 1221, 1227 n.6 (9th Cir. 1984) (“A paid complaint that is obviously

frivolous does not confer federal subject matter jurisdiction, and may be dismissed

sua sponte before service of process.” (citation and internal quotation marks

omitted)).

      AFFIRMED.




                                         2                                      18-55813